IN THE COURT OF APPEALS OF TENNESSEE
                    AT NASHVILLE
                                                   FILED
                                                   September 29, 1999

                                                   Cecil Crowson, Jr.
HOWARD TURNER,                        )           Appellate Court Clerk
                                      )
      Petitioner/Appellant,           )
                                      )
                                      )   Appeal No.
VS.                                   )   01-A-01-9903-CH-00139
                                      )
                                      )   Wayne Chancery
SHIRLEY CAMPBELL,                     )   No. 10201
                                      )
      Respondent/Appellee.            )


  APPEALED FROM THE CHANCERY COURT OF WAYNE COUNTY
              AT WAYNESBORO, TENNESSEE

            THE HONORABLE STELLA HARGROVE, JUDGE



HOWARD TURNER, #239571
South Central Correctional Facility
P. O. Box 279
Clifton, Tennessee 38425-0279
      Pro Se/Petitioner/Appellant

TOM ANDERSON
130-C Stonebridge Boulevard
Jackson, Tennessee 38305
      Attorney for Respondent/Appellee




                      AFFIRMED AND REMANDED




                                          BEN H. CANTRELL,
                                          PRESIDING JUDGE, M.S.

CONCUR:
KOCH, J.
CAIN, J.
                              OPINION
            The issue in this case is whether a petition for certiorari states a

cause of action when it seeks a review of the punishment imposed for violating

prison rules and names only the employee of the private company running the

prison. We hold that it does not, and we affirm the order of the lower court.



                                      I.



            Howard Turner, a prisoner at the South Central Correctional Facility

(SCCF), was cited for participation in “Security Threat Group Activity.” After

a hearing, the SCCF Disciplinary Board recommended that Mr. Turner be

sentenced to ten days punitive segregation, suspended for sixty days, a $5.00

fine, and six months package restriction. Mr. Turner appealed the sentence

through the stages provided by the Department of Correction, where the sentence

was finally affirmed by the Commissioner.



            Mr. Turner filed this petition for certiorari and named as the only

respondent Shirley Campbell, an employee of Corrections Corporation of

America, the private operator of the prison. The petition alleged that Ms.

Campbell was the chair of the Disciplinary Board that imposed punishment on

Mr. Turner; that the Board denied him a continuance; that the proceeding was

not observed by the Commissioner’s designee as required by statute for a Class

A infraction; that the Board relied on a confidential informant; and that the

Board failed to follow various procedural rules.



            The petition sought a review of the Board’s decision and a holding

that the decision was unreasonable, arbitrary, capricious, and not legally


                                      -2-
sufficient. Ms. Campbell filed a motion to dismiss pursuant to Rule 12.02(6),

Tenn. R. Civ. Proc. The Wayne County Chancery Court granted the motion.



                                              II.



               In a privately operated state prison, the employees of the private

company are prohibited from “Granting, denying, or revoking sentence credits;

placing an inmate under less restrictive custody; or taking any disciplinary

action.” Tenn. Code Ann. Section 41-24-110(5). Thus, the Commissioner of

Corrections has formulated a policy to govern the imposition of punishment for

violating prison rules in a privately operated prison. At SCCF, a panel of three

staff members hears the charge and recommends punishment to the

Commissioner’s designee, a TDOC employee authorized by the Commissioner

to serve as the approving authority for disciplinary punishments. TDOC Policy

#9502.01(IV)(C). If the charge is serious enough (a Class A or B infraction) the

Commissioner’s designee must personally observe the proceeding and approve

or modify the recommendations of the disciplinary board. TDOC Policy

#9502.01 (VI)(D)(2).1



               The imposition of punishment is reviewed by the Regional

Administrator, TDOC Policy #9502.01(VI)(E)(1)(b), and the prisoner has a right

to   appeal     to    the    Commissioner of Corrections.                    TDOC        Policy

#9502.01(VI)(E)(2)(a). The complaint in this case alleges that Mr. Turner




       1
         This opinion follows the citations to the rules of the Department of Correction as found
in the appellee’s brief. We understand the organization of these rules has been modified since
the proceedings complained of.

                                              -3-
followed the procedure set forth in the TDOC policy and that his punishment was

ultimately affirmed by the Commissioner.



              In Mandela v. Campbell, 978 S.W.2d 531 (Tenn. 1998), our

Supreme Court reviewed the procedures in the TDOC policy and held that the

procedures satisfied the requirements of Tenn. Code Ann. Section 41-24-110(5).

The court based its decision on the fact that the disciplinary “board’s

recommendation as to punishment was merely a recommendation, and actual

discipline was not imposed until the TDOC representative reviewed the case and

approved the board’s recommendation.” 978 S.W.2d at 533. We think it

necessarily follows that a petition for certiorari directed to the chair of the

disciplinary board, an employee of a private corporation having no power to

impose punishment upon the petitioner, fails to state a cause of action against the

respondent. The writ should be directed to the governmental agency that is

responsible    for the actions of which the petitioner complains.           If the

Commissioner’s designee did not observe the proceedings, as required by the

TDOC policy, that reason for relief should be asserted against the government.



              The judgment of the court below is affirmed and the cause is

remanded to the Chancery Court of Wayne County for any further proceedings

necessary. Tax the costs on appeal to the appellant.


                                        __________________________________
                                        BEN H. CANTRELL,
                                        PRESIDING JUDGE, M.S.

CONCUR:




________________________________

                                       -4-
WILLIAM C. KOCH, JR., JUDGE




________________________________
WILLIAM B. CAIN, JUDGE




                              -5-